Citation Nr: 1121406	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-38 940	)	DATE
	)
	)


THE ISSUE

Whether an October 2008 decision of the Board of Veterans' Appeals (Board), which denied entitlement to an effective date earlier than August 3, 1992, for the grant of service connection for irritable bowel syndrome, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Darla J. Lilley, Attorney at Law


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel






INTRODUCTION

The moving party had active duty for training (ACDUTRA) from June 1982 to September 1982 and active service from April 1983 to February 1986.  The Moving party also had subsequent service in the Air Force Reserves

This matter is before the Board in response to an August 2009 motion alleging CUE in an October 21, 2008, Board decision, which, in pertinent part, determined that an effective date earlier than August 3, 1992, was not warranted for the grant of service connection for irritable bowel syndrome.

The October 2008 Board decision also included the issues of entitlement to an increased rating for irritable bowel syndrome and service connection for an acquired psychiatric disability.  With regard to the latter, the Board remanded the issue for additional development.  There is no indication that that development has been completed.  Nevertheless, the matter presently before the Board has no bearing or relation to that service connection issue.


FINDINGS OF FACT

1.  The October 2008 Board decision denied an effective date prior to August 3, 1992, for the grant of service connection for irritable bowel syndrome.

2.  The statutory or regulatory provisions then extant in October 2008 were not correctly applied by the Board, and the failure to apply those laws and regulations effected a result that would have been manifestly different but for the error.




(CONTINUED NEXT PAGE)


CONCLUSION OF LAW

The October 21, 2008, Board decision's failure to consider the provisions of 38 C.F.R. § 3.156(c) (2007) was clear and unmistakable error; but for the error, an earlier effective date of February 15, 1986, was warranted for the grant of service connection for irritable bowel syndrome.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 3.156(c), 3.400(q)(2) (2007); 38 C.F.R. §  20.1403 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Court has held that the VCAA is not applicable to motions for revision of a Board decision on the grounds of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  

Any party to a Board decision can make a motion to have the decision revised or reversed on the grounds of CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 20.1401(b) (2010).

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Rules of Practice of the Board, found at 38 C.F.R. Part 20.  Rule 1403, found at 38 C.F.R. § 20.1403, relates to what constitutes CUE and what does not, and provides that: clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

A finding of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

Rule 1403 offers the following examples of situations that are not clear and unmistakable error.  (1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision.  (2) Duty to assist.  The Secretary's failure to fulfill the duty to assist.  (3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).

If the evidence establishes CUE, an undebateable, outcome-determinative error, the prior decision must be reversed or revised, and the decision constituting reversal or revision has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7111.

By way of history, the moving party initially filed an initial claim of entitlement to service connection for abdominal pain upon separation from service in February 1986.  However, in a September 1986 rating decision, the RO denied the claim, finding that the moving party's abdominal pain complaints preexisted active service and were not shown to have been aggravated by military service.    He did not appeal that decision; and, therefore, the decision became final.  

Thereafter, in August 1992, the moving party petitioned to reopen his claim for entitlement to service connection for gastrointestinal problems, which was denied in a May 1993 rating decision.  In July 1999, the Board upheld the RO's decision not to reopen the claim.  The moving party appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2001, the Court issued an Order that vacated the July 1999 Board decision and remanded the case to the Board for readjudication.  

In December 2002, the Board reopened the claim for entitlement to service connection for a gastrointestinal disability and eventually remanded the issue of service connection to the RO in November 2003.  In a June 2004 rating decision, the RO granted entitlement to service connection for irritable bowel syndrome and assigned a 10 percent disability evaluation effective August 3, 1992, the date the moving party filed to reopen his claim.  The moving party again appealed this decision, challenging both the disability evaluation and the effective date assigned.  

Then, in a decision dated October 21, 2008, the Board determined that an effective date earlier than August 3, 1992, was not warranted for the grant of service connection for irritable bowel syndrome.  The Board noted that the moving party was initially denied service connection for irritable bowel syndrome in a September 1986 rating decision, and that he did not perfect an appeal as to that decision.  The Board concluded that the September 1986 decision was therefore final.  The Board further held that since the September 1986 rating decision was final, an effective date earlier than August 3, 1992, was not appropriate, as the record did not establish that a claim to reopen had been received in the period between the September 1986 rating decision denying entitlement to service connection and the August 3, 1992, application to reopen.  Reference was made to 38 C.F.R. § 3.400(b)(q)(2) that states, in pertinent part,, that the effective date for a reopened claim, after final disallowance, was the date of the new claim or date when entitlement arose, which was later.  The Board also assigned a 30 percent disability evaluation for irritable bowel syndrome, which was made effective from August 2000.  

In August 2009, the moving party filed a motion for revision of the Board's October 21, 2008, decision that complied with the requirements for a valid motion of CUE 38 C.F.R. § 20.1403(a) (2010).  The moving party, together with his attorney, argued that the Board committed CUE by ignoring evidence before it.  Specifically, they indicated that the service department records showing the moving party's service in 1982 were improperly considered under the new and material evidence standard.  The moving party implicitly argued that the Board reopened and granted his claim for service connection for irritable bowel syndrome based on additional records that included the his 1982 service treatment records and his DD Form 214, which showed that the moving party was on active duty from June 1982 to September 1982.  He asserted that the his DD Form 214 was of record of the time of 1986 rating action, and that it was CUE to have not considered those records as part of his initial claim.  

A finding of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b).  Here, as discussed, the Board's October 2008 decision to deny entitlement to effective date earlier than August 3, 1992, was made based on the finding that the effective date could not be set any earlier than when the moving party filed his petition to reopen his claim for service connection, which was in August 1992.  The Board emphasized that the 1986 decision was final, and there was no evidence of a claim (informal or formal) for service connection for irritable bowel syndrome prior to August 1992.  Reference was made to the earlier (December 2002) Board decision that had reopened the claim.

Generally, once entitlement to service connection for a given disorder has been denied by a decision of the RO, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, pursuant to 38 C.F.R. § 3.156(c)(1), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section (pertaining to reopening a previously denied claim with receipt of new and material evidence).  

The regulation further states that such records include, but are not limited to:  (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the moving party by name, as long as the other requirements of paragraph (c) of this section are met; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  Id.

However, paragraph (c)(1) does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or form any other official source.  38 C.F.R. § 3.156(c)(2).

The regulation states that an award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  Additionally, a retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c)(4).

Here, the December 2002 Board decision granting the moving party's petition to reopen his claim for entitlement to service connection for irritable bowel syndrome noted that the moving party's claim had been previously denied because a gastrointestinal disorder was demonstrated prior to the moving party's entrance into active duty in April 1983, and that a chronic gastrointestinal disorder was not shown.  The decision to reopen and eventually grant the claim was based on additional evidence submitted by the moving party including a July 2002 private physician letter opining that the moving party currently suffered from irritable bowel syndrome which first manifested in 1982, as well as the moving party's DD Form 214, which demonstrated that he was on ACDUTRA from June 11, 1982, to September 17, 1982.  Read in conjunction with his service treatment records, these documents established that the moving party was first treated for irritable bowel syndrome during his period of ACDUTRA. 

The DD Form 214 submitted by the moving party constitutes an official service department record.  As the award of service connection for irritable bowel syndrome in the June 2004 rating decision was based, at least in part, on official service department records, the provisions of 38 C.F.R. § 3.156(c) (2007) were for application and should have been considered by the Board in its October 2008 decision denying an earlier effective date for the grant of service connection.  Therefore, the regulatory provisions extant at the time of the October 2008 Board decision were incorrectly applied.  38 C.F.R. § 20.1403(a).

In so finding, the Board is clearly aware that the positive July 2002 private medical opinion was not of record at the time of the 1986 decision.  However, the determination of the effective date of the Veteran's claim for service connection turned on when he filed his claim not when there was sufficient evidence to grant the claim.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  The Board's failure to consider 38 C.F.R. § 3.156(c) was outcome determinative as the decision would have been manifestly different if the law was correctly applied.  

Put another way, the Board erred by not considering/applying the tenets of 38 C.F.R. § 3.156(c).  The moving party's initial claim for service connection for irritable bowel syndrome was received on February 15, 1986, one day following his separation from active duty service.  The correct effective date for the grant of service connection for irritable bowel syndrome is therefore February 15, 1986, the date his initial claim was received.  

With application of 38 C.F.R. § 3.156(c), an earlier effective date of February 15, 1986, is warranted for the grant of service connection for irritable bowel syndrome.  CUE has been found in the October 21, 2008, Board decision insofar that it denied entitlement to an effective date earlier than August 3, 1992, for the grant of service connection for irritable bowel syndrome.

Finally, the Board notes that in correspondence dated in August 2009, the moving party also alleged CUE with the August 1986 rating decision which denied his claim of entitlement to service connection for irritable bowel syndrome.  As the outcome of the current Board CUE claim establishes the effective date for his grant of entitlement to service connection for irritable bowel syndrome as February 15, 1986, which is the outcome the moving party seeks to obtain through his CUE claim against the August 1986 rating decision, the CUE claim against the August 1986 rating decision has not been referred to the RO for consideration.  


ORDER

There was CUE in the October 21, 2008, Board decision; that decision is amended to the extent that an earlier effective date of February 15, 1986, is granted for the award of service connection for irritable bowel syndrome.




                       ____________________________________________
	MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



